DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1 - 21 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the cooling and heating cabinet comprising: an inner case that defines a storage space therein; an outer case that surrounds at least a portion of the inner case and that is spaced apart from the inner case to thereby define a heat insulation cavity between the outer case and the inner case; a thermoelectric module disposed in the heat insulation cavity; a separation panel that is disposed inside of the inner case and that defines a plurality of through holes; an agitating part disposed between a bottom surface of the inner case and the separation panel, the agitating part comprising a magnet and a stirring fan configured to rotate together with the magnet; and a motor disposed outside of the outer case and configured to generate a magnetic field to cause rotation of the magnet of instant independent claim 1.
The following references (US 20050086947 A1) to Minoura, Atsushi, (US 20040022123 A1) to Coville, William E. et al., (US 5111664 A) to Yang; Kun M., and (KR100776915 B1) to SIM S C; are the most relevant references. However, above mentioned references fail to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

09/10/2021